DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 06/11/2021 have been fully considered but they are not persuasive.
3.	Regarding the applicant’s arguments towards the rejection of claims 1 and 19, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 19.  The recitation of “operating at a preselected temperature and resistance-feedback controlled temperature for incising tissue without a mechanically sharp cutting edge...” is interpreted as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  As the combination of Eggers 2016/Eggers 1994 provides the capability of cutting, then it achieves the intended use as recited in the preamble.

5.	In regards to the applicant’s arguments regarding the Eggers 1994 in paragraph 3, page 10 of the remarks, the applicant has stated that Eggers 1994 invention is in contrast to the present invention, as the present invention operates with a blunt blade (see pg. 11, line 1).  However, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “blunt blade”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the 
6.	In response to applicant's argument for claims 13 and 33 that the combination of teachings is not needed for the device to operate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The applicant has outlined that the biocompatible material is advantageous, but not required, as it protects human tissue or blood from cytotoxic materials (see pg. 11 of remarks), and continues by saying that the use of known biocompatible materials in the construction of the blade eliminates the requirement for biocompatible coating.  However, the claim language of claims 13 and 33 recite, “a biocompatible material is disposed on the blade”, and does not further limit whether the biocompatible material is a coating, or if the blade is made up of the biocompatible material.  Therefore, the argument in which a biocompatible coating would be unnecessary on the blade is moot, as it is noted that the features upon which the applicant relies are not recited in the rejection claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
7.	Regarding the remarks pertaining paragraph 16 of the outstanding office action, the rejections regarding claims 15 and 35, the Examiner emphasizes that the claim language “screen-printable thick-film materials that are fired at temperatures…” are interpreted under the broadest reasonable interpretation including the interpretation of oC to 600 oC (Eggers 2016, para 0080), falling into the claimed range of the device operating at 600oC to 900oC, Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
8.	However, if the examiner were to interpret the claim language “screen-printable thick-film materials that are fired at temperatures…” as “constructed”, “baked”, etc., the Examiner could point to the following references:
Springer Handbook of Electronic and Photonic Materials (published 08/04/2017, referring to pages 707-721), teaches of thick film technology that is used in biomedical applications, such that the thick film firing process has various thick film material fired to temperatures up to 1000 oC, with a typical thick film firing profile having a peak temperature of 850oC (see pg. 709, Fig. 29.3).  This makes the bonding of the film to the substrate possible (see pg. 709).
The application of thick-film technology in C-MEMS (2007) teaches of structures made for ceramic micro-electro-mechanical systems in which the temperatures at which these materials are fired at are around 850oC (abstract; pg. 367, col. 1).  The materials were fired at this temperature in order to product a rigid module for 
Also, see U.S. 5,082,804 for a standard method of firing thick-film materials.
9.	Regarding Claim 25, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “blunt, unsharpened edge”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 25 recites, “preselected elevated temperature of the electrically resistive heating element,” and does not point to a cutting edge as the applicant’s arguments rely on.  Please see the above reasoning for the sharp cutting edge in the preamble (paras 3-5 above).
10.	Regarding Claims 8, 14, 18, 28, 34, and 38, their rejections as outlined in the outstanding office action stand based on their claims to which the depend and the remarks set forth above.

Claim Rejections - 35 USC § 112
11.	Claim 2 has since been amended to overcome the previous 35 U.S.C. 112(d) rejection.  Therefore, it has been withdrawn
12.	Claim 20 has been cancelled; therefore, the previous 35 U.S.C. 112(d) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	Claims 1-7, 10-13, 15-17, 19-27, 30-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers U.S. 2016/0242836 (herein referred to as “Eggers 2016”) and in view of Eggers U.S. 5,308,311 (herein referred to as “Eggers 1994”).
15.	Regarding Claim 1 and 19, Eggers 2016 teaches a thermal cutting surgical instrument system operating at a preselected and resistance-feedback controlled temperature for incising tissue without a mechanically sharp cutting edge and for sealing transected blood vessels (para 0079 “temperature of the blade is preferably controlled by temperature feedback control…maintain the temperature of the heatable blade…intended tissue incision and…further hemostasis within transected blood vessels”), the instrument comprising:  
a blade (Fig. 21, ref num 30) supported by a handpiece (Fig. 11, ref num 30 and 100), the blade having a heated portion, a support portion (para 0079 “heatable blade 
an electrically insulative dielectric layer (ref num 160) disposed on the first surface of the first substrate of high thermal conductivity material (para 0077 “thermally conductive blade substrate 170 is surmounted first by electrically insulative layer 160”) and on the first surface of second substrate of low thermal conductivity material (Fig. 15A, ref num 187 and 170); 
an electrically resistive heating element disposed on the electrically insulative dielectric layer disposed on first substrate of high thermal conductivity material (ref num 162, para 0075 “of heatable blade 30 surmounted by an electrically insulative layer, 160, an electrically conductive heating element, 162”); 
electrically conductive power leads (para 0084-0085 ref num 196a and 196b) and electrically conductive sense leads (para 0084-0085 ref num 198a and 198b) disposed on the electrically insulative dielectric layer disposed on the second substrate of low thermal conductivity material in the support region of the blade (Fig. 15A, ref num 187 and 170) and that are in electrical communication with the electrically resistive heating 
wherein the electrically insulative dielectric layer, the electrically resistive heating element, the electrically conductive power leads and electrically conductive sense leads, and the electrically insulative dielectric overcoat layer can be moved repeatedly between air, tissue, blood, or other liquid without fracturing while the electrically resistive heating element is at a preselected elevated temperature (para 0010, this reference meets the functional language that it can be moved at least twice between air, tissue, blood, or other liquid without breaking at a temperature that is higher than the first temperature, ).
Eggers 2016 fails to explicitly state the first substrate is made of high thermal conductivity material and the second substrate is made of low thermal conductivity material.  However, Eggers 2016 later teaches that the substrate on the blade may be of stainless steel (para 0077).  Eggers 2016 also teaches that the substrate on the blade may be aluminum nitride (para 0078) which has a high thermal conductivity.  For example Engineer’s Edge 2017 states stainless steel has a thermal conductivity of 8.09 BTU/h*ft*oF or 0.1399 W/cm*oC, which is lower than the thermal conductivity of aluminum nitride, according to Precision Ceramics 2017, which has a thermal conductivity of 180 W/m*K or 1.8 W/cm*oC.  These examples laid out are without limitation, therefore they both could be used on the substrate structure described above.  This combination of the two would then read on the first substrate being of high thermal conductivity material and the second substrate being of lower thermal conductivity 
Eggers 2016 fails to teach an electrically insulative dielectric overcoat layer disposed on the electrically resistive heating element disposed on the electrically insulative dielectric layer disposed on the first substrate of high thermal conductivity material and on the distal portion of the electrically conductive power leads and electrically conductive sense leads.
Eggers 1994 teaches an electrically insulative dielectric overcoat layer (Fig. 2, ref num 18) disposed on the electrically resistive heating element disposed on the electrically insulative dielectric layer (Col. 9 lines 37-41 “a second layer of dielectric material 18 is disposed over heating element 16 and electrical leads 23”) disposed on first substrate of high thermal conductivity material (Fig. 2, ref num 21, Col. 6 lines 44-45 “outer layers 21 comprise a high thermal conductivity material”) and on the distal portion of the electrically conductive power leads and electrically conductive sense leads (Col. 3, lines 37-48). The dielectric material has a high thermal conductivity in order to help control the temperature of the material for the treatment of the tissue (Col. 3, lines 25-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 in order to have the insulative overcoat layer be a dielectric layer in order to control the temperature of the device for treatment of the tissue.


16.	Regarding Claim 3 and 21, Eggers 2016 teaches the electrically insulative dielectric layer, the electrically resistive heating element and the insulative dielectric overcoat layer having a combined thickness of between about 0.0015 and 0.0100 inch (Fig. 19, para 0091, t2, t3, t9).  The tip that shows the insulative layer, heating element, and overcoat offers a range of inches in which the structure can be sized at.  They are as follows: t2=0.0002 to 0.005 inches, t3=0.0001 to 0.005 inches, t9=0.0002 to 0.003 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the proper size of the intended areas in order to be in a range of 0.0015 to 0.0100 inches.

17.	Regarding Claim 4 and 21, Eggers 2016 teaches the electrically insulative dielectric layer (ref num 160) has a thickness of 0.0002 to 0.005 inches (para 0091), the electrically conductive power leads or electrically conductive sense leads have a thickness of 0.0014 inch (para 0088). Eggers 2016 also teaches an electrically insulative biocompatible coating that ranges from 0.0003 to 0.002 inches (para 0063).  Therefore, the combination of these structures meets the limitation of them having a combined thickness of between about 0.0015 and 0.0100 inch.

18.	Regarding Claim 5 and 22, Eggers 2016 teaches the blade in the heated portion and support member portion (Fig. 18, ref num 30, 170) have a thickness of between about 0.012 and 0.032 inch (Fig. 18, ref num t1, t2, t3; t1=0.02 to 0.1 inch, t2=0.0002 to 0.005 inch, t3=0.0001 to 0.005 inch).  Therefore, the combination of the thickness of this device falls into the range of 0.012 and 0.032 inches.

19.	Regarding Claim 6 and 23, Eggers 2016 teaches the heated portion of the blade has a width of between about 0.10 and 0.30 inch (Fig. 18, ref num 30, ref num t1, t2, t3).

20.	Regarding Claim 7 and 27, Eggers 2016 teaches the handpiece incorporates on/off control, display lights providing visual cues to an operator, and resistance-feedback control circuitry for the electrically resistive heating element (para 0093, “controller 12 be turned to “ON” position using on/off power switch…and screen display”; 0094 “electrical resistance range, then a heater resistance fault is indicated on display screen”).

21.	Regarding Claim 10-12 and 30-32 Eggers 2016 teaches the core is silver, copper, silver alloy or copper alloy (para 0077 “electrically conductive heating element 162 may be a silver-filled”) and the cladding of low thermal conductivity material is austenitic, ferritic or martensitic stainless steel (“thermally conductive blade substrate 170 may be GIN-5 martensitic stainless steel heat”).  

Eggers 1994 teaches the heated portion of the blade is a three layer laminate comprising a core of high thermal conductivity material having opposite lateral faces (Col. 6, lines 26-30, Fig. 2, ref num 20 and 21).  The blade is constructed in such a way to improve the corrosion resistance, durability, strength, hardness and thermal transfer properties of the blade (Col. 3 lines 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 and included that the heated portion of the blade was a three-layer laminate, with a core of high thermal conductivity material.
 However, Eggers 1994 fails to teach that the outer layers of the three-layer laminate having cladding of low thermal conductivity material.  Eggers 2016 teaches that the substrate (ref num 170) that resides on the blade may be made of GIN-5 martensitic stainless steel (para 0077).  Martensitic stainless steel has low thermal conductivity properties.  By having the ability to use this material in the blade/substrate construction, a mere rearrangement of the three layer laminate structure, having a core of high thermal conductivity and opposite lateral layers having a low thermal conductivity of the structure taught by Eggers 1994 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  This arrangement still achieves the purpose of the blade transecting the blood vessels (Eggers 2016, para 0079).

22.	Regarding Claim 13 and 33, Eggers 2016 teaches a biocompatible material is disposed on the blade heated portion (para 0068 “exposed surfaces of thermally conductive blade…are coated with a biocompatible coating”) 
Eggers 2016 fails to teach electrically insulative dielectric overcoat layer has a biocompatible material disposed on it.
Eggers 1994 teaches the dielectric overcoat layer (ref num 18), which is then placed within a bodily cavity (Col. 11, lines 43-51).  Therefore, in order for the device to work properly, the layer would have to have a biocompatible material used.  One of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Eggers 2016 and Eggers 1994 in order to have the biocompatible material be disposed on both the blade heated portion and the dielectric overcoat layer in order to be properly used within the bodily cavity (Eggers 1994, Col 11, lines 43-51).

23.	Regarding Claim 15 and 35, Eggers 2016 teaches the electrically insulative dielectric overcoat layer is screen-printable (para 0077 “electrically insulative layer 160 may be screen-printable glass dielectric layer”), the electrically resistive heating element is screen-printable (para 0077 “may be a silver-filled screen-printable glass layer”).  Eggers 2016 also teaches the electrically conductive power leads (para 0084-0085 ref num 196a and 196b) and electrically conductive sense leads (para 0084-0085 ref num 198a and 198b).

Eggers 1994 teaches of electrical leads (ref num 23) that are thick-film printed (Col. 11, lines 34-40).  The electrical leads are present to aid in controlling the temperature of the heating element (Col. 3, lines 37-45).  These electrical leads perform the function as the power and sense leads do in Eggers 2016.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers 2016 and included that the power and sense leads be made of a thick-film printed material as taught by Eggers 1994 in order to control the temperature of the heating element.
Eggers 2016 teaches that the pre-selected temperature for the device to be operated at falls in the range from 150 oC to 600 oC (para 0080).  By operating the device at 600 oC, the structures as listed in claim 15 would also be operated or fired at that temperature.  This range overlaps with the range of 600 oC to 900 oC, and therefore the prior art of Eggers 2016 reads on it (see MPEP 2144.05 and In reWertheim, 541 F.2d 257, 191 USPQ 90).

24.	Regarding Claim 16 and 36, Eggers 2016 teaches the first substrate of high thermal conductivity material has a thermal conductivity of at least 2 watts/cm-C (para 0065 “copper…aluminum…providing a thermal conductivity of at least 1.5 watts/cm-C”).  

25.	Regarding Claim 17 and 37, Eggers 2016 teaches the second substrate (para 0075 “blade comprises of a planar second surface of thermally conductive blade substrate”).
Eggers 2016 fails to teach the second substrate of low thermal conductivity material has a thermal conductivity of less than 0.6 watts/cm-C.
However, Eggers 1994 teaches a material with low thermal conductivity (ref num 22) being used on a substrate of the blade (Fig. 1-3).  This material has a conductivity of 0.2 cal/sec/cm/oC or less (Col. 7 lines 24-25).  0.2 cal/sec/cm/oC is equivalent to 0.84 watt/cm-oC.  As different materials may be selected for the second substrate, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one within the range of less than 0.84 cal/cm-oC to be at least less than 0.6 watts/cm-oC in order to meet the claim, as materials with low conductivity are expected to display similar properties (see MPEP 2144.05).

26.	Regarding Claim 24, Eggers 2016 teaches the preselected elevated temperature of the electrically resistive heating element (ref num 162, para 0075).
oC.
However, Eggers 1994 teaches a blade temperature in the range of 100 oC to over 500oC.  By having the user select the temperature, this serves as an advantage to the device, for it can maintain the temperature of the heater element and provide a steady-state temperature (Col. 6 lines 11-15). As the temperature may be selected from this range, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one within the range 400 oC to 600 oC in order to meet the claim (see MPEP 2144.05).

27.	Regarding Claim 25, Eggers 2016 fails to teach the preselected elevated temperature of the electrically resistive heating element during use is 500 oC.
However, However, Eggers 1994 teaches a blade temperature in the range of 100 oC to over 500oC.  By having the user select the temperature, this serves as an advantage to the device, for it can maintain the temperature of the heater element and provide a steady-state temperature (Col. 6 lines 11-15). As the temperature may be selected from this range, one of ordinary skill in the art before the effective filing date of the claimed invention could have selected one that was 500 oC in order to meet the claim (see MPEP 2144.05).

28.	Regarding Claim 26, Eggers 2016 fails to teach the preselected elevated temperature is maintained during use through resistance-feedback control of the electrically resistive heating element.
.

29.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers 2016 and Eggers 1994 and in view of Eggers U.S. 5,911,719 (herein referred to as “Eggers 1999”).
30.	Regarding Claim 2, Eggers 2016 teaches the tissue has a structure (para 0079 “intended tissue incision” the tissue has a structure) and the blade has a tissue contact contacting surface (Fig. 21, ref num 30 is used to incise tissue, therefore has a tissue contacting surface), wherein the preselected temperature of the electrically resistive heating element is sufficiently high for severing of the tissue by the tissue contacting surface of the blade (para 0079 “maintain the temperature of the heatable blade”)
Eggers 2016 as modified fails to teach severing the tissue to thermally weaken the tissue structure to a point that division of tissue is accomplished by an otherwise blunt, unsharpened edge.
.

31.	Claims 8-9 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers 2016 and Eggers U.S. 1994 and in view of Johnson 9,526,566 (herein referred to as “Johnson”) and Denis 9,549,774 (herein referred to as “Denis”).
32.	Regarding Claim 8 and 28, Eggers 2016 teaches the handpiece (ref num 30).
	However, Eggers 2016 fails to teach a source of substantially constant DC voltage is provided to the handpiece by an external power supply connectable to a wall outlet.
Johnson teaches a source of power is provided to the handpiece by an external power supply connectable to a wall outlet (Col. 4, lines 64-67 “generator can be battery 
Johnson fails to explicitly state the voltage being a constant DC voltage.  
Denis teaches a thermal surgical instrument that includes a system, which controls the delivery of power from an energy source to the device (abstract).  This device “output[s] of the circuit may be a DC voltage…this data may be sent on a substantially continuous basis to the power supply…circuits may be located at various locations in a thermal surgical instrument system…such as a control console, the handpiece” (Col. 9, lines 7-15).  The circuitry in this device measures the impedance as well as manages the cutting efficacy of the instrument that incises the tissue (Col. 4 lines 62-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eggers 2016 in order to have a constant DC voltage provided to the handpiece in order to properly incise the target tissue.  

33.	Regarding Claim 9 and 29, Eggers 2016 fails to teach a source of substantially constant DC voltage is provided by a battery located within the handpiece.

Johnson fails to explicitly state the voltage being a constant DC voltage.  
Denis teaches a thermal surgical instrument that includes a system, which controls the delivery of power from an energy source to the device (abstract).  This device “output[s] of the circuit may be a DC voltage…this data may be sent on a substantially continuous basis to the power supply…circuits may be located at various locations in a thermal surgical instrument system…such as a control console, the handpiece” (Col. 9, lines 7-15).  The circuitry in this device measures the impedance as well as manages the cutting efficacy of the instrument that incises the tissue (Col. 4 lines 62-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eggers 2016 in order to have a constant DC voltage provided to the handpiece in order to properly incise the target tissue.  

14, 18, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers 2016 and Eggers 1994 and in view of Denis.
35.	Regarding Claim 14 and 34, Eggers 2016 fails to teach the biocompatible material is titanium nitride or aluminum titanium nitride.
However, Denis teaches a thermal surgical instrument that includes a system which controls the delivery of power from an energy source to the device (abstract) in which the thermal element (ref num 60) is associated with a conductor (ref num 66) which is coated with a biocompatible material of titanium nitride (Col. 10, lines 58-68).  This material acts as a lubricant between the surgical tip and tissue by reducing the attachment of biologic tissues to the surgical tip (Col. 10, lines 58-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eggers 2016 in order to include that the biocompatible material be titanium nitride in order to reduce the attachment of biologic tissues to the medical device.

36.	Regarding Claim 18 and 38, Eggers 2016 as modified fails to teach the heated portion of the blade has a heat capacity of less than 0.025 calories/C. 
However, Denis teaches that the heated portion of the blade is coated with a biocompatible material of titanium nitride (Col. 10m lines 58-68).  The heat capacity of titanium nitride is 24 J/Kmol which converts into 0.0057323 cal/goC.  Since the coating of the heated portion has a heat capacity of less than 0.025 calories/C, then the heated portion would also have that same measurement.  The low heat capacity allows the material to heat up and cool quickly.  Therefore, it would have been obvious to one of .

Conclusion
37.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bhatta U.S. 5,254,115: teaches a coagulating scalpel for cutting and dissecting tissue.  The dissecting element contains a blunt edge to simultaneously cut and coagulate the tissue, minimizing thermal damage to the tissue.
	Springer Handbook of Electronic and Photonic Materials (published 08/04/2017, referring to pages 707-721), teaches of thick film technology that is used in biomedical applications, such that the thick film firing process has various thick film material fired to temperatures up to 1000 oC, with a typical thick film firing profile having a peak temperature of 850oC (see pg. 709, Fig. 29.3).  This makes the bonding of the film to the substrate possible (see pg. 709).
The application of thick-film technology in C-MEMS (2007) teaches of structures made for ceramic micro-electro-mechanical systems in which the temperatures at which these materials are fired at are around 850oC (abstract; pg. 367, col. 1).  The materials were fired at this temperature in order to product a rigid module for the testing.
	Prabhu U.S. 5,082,804 for a standard method/procedure of firing thick-film materials.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794